^y^wt&hto




                            COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                               NO. 02-13-00104-CV



CAROL HALL                                                           APPELLANT

                                        V.


PARK PLACE MOTORCARS MID                                             APPELLEES
CITIES, LTD., D/B/A PARK PLACE
MOTORCARS BEDFORD,
MERCEDES-BENZ USA, LLC.




        FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY




                                    ORDER




      On April 10, 2013, we sent the parties a letter suggesting that this case

may be appropriate for referral to an alternative dispute resolution procedure. On

April 19, 2013, appellees filed a written objection to the proposed referral.

Because we have determined that there is a reasonable basis for the objection,

we sustain the objection.
      The clerk's record and reporter's records remain due on or before Monday,

April 22, 2013.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, and the trial court clerk and the court

reporter.

       DATED April 22, 2013.

                                            PER CURIAM